
	

113 S2533 IS: Agency PAYGO for Greenhouse Gases Act
U.S. Senate
2014-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2533
		IN THE SENATE OF THE UNITED STATES
		
			June 26, 2014
			Mr. Flake (for himself, Mr. McCain, Mr. Risch, Mr. Crapo, Mr. Johnson of Wisconsin, Mr. Coats, Mr. Johanns, and Mr. Thune) introduced the following bill; which was read twice and referred to the Committee on Environment and Public Works
		
		A BILL
		To require the Administrator of the Environmental Protection Agency to include in any proposed rule
			 that limits greenhouse gas emissions and imposes increased costs on other
			 Federal agencies an offset from funds available to the Administrator for
			 all projected increased costs that the proposed rule would impose on other
			 Federal agencies.
	
	
		
			1.
			Short title
			This Act may be cited as the
			 Agency PAYGO for Greenhouse Gases Act.
		
			2.
			Offsets for
			 increased costs to Federal agencies for regulations limiting greenhouse
			 gas
			 emissions
			
				(a)
				In
			 general
				If the Administrator of the Environmental Protection
			 Agency proposes a rule that limits greenhouse gas emissions and imposes
			 increased costs on one or more other Federal agencies, the Administrator
			 shall
			 include in the proposed rule an offset from funds available to the
			 Administrator for all projected increased costs that the proposed rule
			 would
			 impose on other Federal agencies.
			
				(b)
				No
			 offsets
				If the Administrator proposes a rule that limits
			 greenhouse gas emissions and imposes increased costs on one or more other
			 Federal
			 agencies but does not provide an offset in accordance with paragraph (1),
			 the
			 Administrator may not finalize the rule until the promulgation of the
			 final
			 rule is approved by law.
			
				(c)
				Restriction
				Notwithstanding any other provision of law, if the Administrator of the Environmental Protection
			 Agency proposes a rule described in subsection (a)—
				
					(1)
					a Federal agency on which the rule imposes increased costs may not pass the costs imposed by the
			 rule on to any rate payer of the Federal agency; and
				
					(2)
					the proposed rule—
					
						(A)
						shall be considered to be  a rule that imposes increased costs on a Federal agency; and
					
						(B)
						shall be subject to this section.
					
